Citation Nr: 1419448	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  09-03 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for psychiatric disability associated with service-connected tinea versicolor. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney-at-Law


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to April 1972. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

By way of history, in a January 2008 decision, the Board granted service connection for psychiatric disorder, finding that the Veteran's anxiety disorder was aggravated by his service-connected tinea versicolor.  In a February 2008 rating decision, the RO implemented the Board's grant of service connection and assigned a noncompensable evaluation, effective March 7, 1995.  The Veteran submitted a notice of disagreement as to the assigned rating in March 2008; a statement of the case was issued in January 2009; and the Veteran perfected a timely substantive appeal in February 2009.  The claim was remanded by the Board in March 2010 for further development.  In September 2012, the Board granted a disability rating of 10 percent for the service-connected psychiatric disorder, including anxiety, for the entire period on appeal.  The Board also remanded a claim for service connection for a right hip disability, as secondary to a service-connected right ankle disability. 

The Veteran appealed the Board's September 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2013 Order, the Court vacated the Board's decision to the extent that it had denied an initial disability rating in excess of 10 percent for a psychiatric disability, to include anxiety, and remanded the claim to the Board for further development consistent with the terms of a March 2013 Joint Motion for Remand (JMR).  The Court did not address the remanded claim of entitlement to service connection for a right hip disability since it did not have jurisdiction over an issue that the Board had already remanded for further development. See 38 U.S.C.A. §§ 7252(a), 7266(a); Breeden v. Principi, 17 Vet. App. 475, 478-79 (2004).

A review of the Virtual VA paperless claims processing system does not reveal additional documents pertinent to the present appeal.

Lastly, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran is currently unemployed (as of December 2011) and has argued that such is due to symptoms of his various service-connected disabilities, including his psychological disorder. See December 2011 VA Form 21-8940.  Accordingly, the issue of entitlement to a TDIU has been raised by the evidence of record in this case.  The Board notes that the RO denied entitlement to a TDIU in a June 2013 rating decision.  While the Veteran has not submitted a notice of disagreement as to such denial, the issue is nonetheless considered "part and parcel" of the Veteran's claim for an increased rating for his psychiatric disorder; the Board thus has jurisdiction over the Veteran's TDIU claim, which for the purpose of clarity is listed as a separate issue on the title page.  For the reasons discussed below, the Board finds that additional development is necessary for the proper adjudication of the issue of entitlement to a TDIU.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Both prior to, and after November 7, 1996, the Veteran's psychiatric disability has been productive of emotional tension or other evidence of anxiety productive of mild social and industrial impairment, commensurate with a 10 percent evaluation, but not manifested by definite impairment in the ability to establish or maintain effective and wholesome relationships with people, resulting in reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment, so as to warrant a 30 percent evaluation. 

2. From November 7, 1996, the Veteran's psychiatric disability has also been productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, commensurate with a 10 percent evaluation, but not manifested by occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, or mild memory loss, so as to warrant a 30 percent evaluation. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for an acquired psychiatric disorder, to include anxiety and depression, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9400 (1996); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board notes initially that the Veteran filed his initial claim for a psychiatric disorder prior to enactment of the VCAA.  In May 2004, the Board remanded the underlying service connection claim for appropriate VCAA notice.  In May 2005, a VCAA letter was issued to the Veteran with regard to his service connection claim. The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his underlying service connection claim, what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Since the psychiatric appellate issue in this case (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which the May 2005 VCAA letter was duly sent), another VCAA notice is not required.  VAOPGCPREC 8- 2003 (Dec. 22, 2003).  In any event, in March 2006, the Veteran was provided notice of the types of evidence necessary to establish a disability rating and effective date.  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, in April 2008, the Veteran was provided notice pertaining to his appeal of the initial assigned rating which included notice of what information and evidence is needed to substantiate his appeal for an initial increased rating, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish an effective date.  Collectively, the contents of these notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the instructions in the March 2010 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's VA outpatient treatment records dated from the 1990's to 2011 (including VA treatment records contained in Virtual VA dated from September 2010 to September 2011) which do not contain any treatment for a psychiatric disorder, a private psychiatric report dated in April 1998 from Timothy Summers, M.D., and lay statements of the Veteran.  As discussed in the March 2010 Remand, it was noted that with regard to his psychiatric disorder the Veteran had referred to medical evidence from the CUNA Medical Group dated in May 2008.  Such records, however, refer to treatment for a right hip disorder and not for a psychiatric disorder.  Per the Remand, in November 2010, the RO sent correspondence to the Veteran requesting that he complete a release (VA Form 21-4142) pertaining to CUNA Mutual Group; the Veteran did not respond to such request.  While VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The law also provides that a claimant for VA benefits has the responsibility to present and support the claim.  38 U.S.C.A. § 5107(a).  

The record reflects that the Veteran has stopped working during the appeal period.  The Board is unaware, however, of the Veteran filing any claim for disability benefits with the Social Security Administration.

In April 1995, September 1997, December 2008, and January 2011, the Veteran underwent VA examinations pertaining to his psychiatric disorder.  Collectively, the examination reports obtained are thorough and contain sufficient information to decide the psychiatric disorder issue.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran has generally objected to examination transcriptions of his comments and the conclusions reached by VA examiners, but the Board cannot find any significant discrepancies in these examination reports.  The Board also finds no credible lay or medical evidence of record suggesting an increased severity of psychiatric disability since the last VA examination in January 2011.  Thus, additional examination is not warranted.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Overall, the Board concludes that it has satisfied its duty to assist and in light of the Veteran's failure to respond and there is no remaining duty under the VCAA to attempt to obtain the medical records.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim for an initial increased rating.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

Significantly, neither the March 2013 JMR nor the Court's March 2013 Order addressed or found that there was any VCAA deficiency.  Specifically, there were no remand instructions addressing VA's duty to notify or VA's duty to assist.  Rather, the instructions in the JMR, incorporated into the Court's Order, were to provide further reasons and bases as to certain specific matters.  

In the March 2013 JMR, the parties indicated that the Veteran was to be "free to submit additional evidence and argument on the questions at issue" and, citing Kutscherousky v. West, 12 Vet. App. 269 (1999), that the Board could "seek any other evidence it feels is necessary" to the resolution of the claim.  Citing Thurber v. Brown, 6 Vet. App. 119 (1993) and Austin v. Brown, 6 Vet. App. 547 (1994), the parties also noted that, "[b]efore relying on any additional evidence developed, the Board should ensure that Appellant is given notice thereof, an opportunity to respond thereto, and the opportunity to submit additional argument or evidence."

The Veteran was given notice, by letter dated in December 2013, that additional evidence or argument could be submitted in support of his claim.  The Veteran responded in February 2014, indicating that he did not have anything additional to submit and requested that the Board proceed with readjudication of his appeal.  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the psychiatric disorder issue on appeal.

Applicable Law and Regulations 

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

As detailed, the Veteran's psychiatric disorder is rated 10 percent disabling effective March 7, 1995.   Psychiatric disorders were previously evaluated under 38 C.F.R. § 4.132, including Diagnostic Code 9400, generalized anxiety disorder (General Rating Formula for Organic Mental Disorders).  Effective November 7, 1996, 38 C.F.R. § 4.132 was redesignated as 38 C.F.R. § 4.130 which includes new rating criteria for psychiatric disorders (General Rating Formula for Mental Disorders).  

Where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to an appellant applies (unless otherwise provided).  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA has also issued a General Counsel opinion, which held that VA must first determine whether the revised version is more favorable to the Veteran, which may require the Board to apply both the old and new versions of the regulation.  VAOPGCPREC 3-2000 (2000).  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change. Id.  

Thus, while the Board must apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, an effective date based on the revised criteria may be no earlier than the date of the change. Id.; DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Accordingly, in this case, the Board must apply the previous version of Diagnostic Code 9400 (General Rating Formula for Organic Mental Disorders) for the period prior to November 7, 1996, while for the period on and after that date, the Board must apply whichever version is most favorable to the Veteran. 

With regard to the rating criteria for anxiety disorders (Diagnostic Codes 9400-9413), the Board first observes that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Under the new criteria, pursuant to 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, a noncompensable evaluation is warranted for a mental condition that has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

An evaluation of 10 percent is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

An evaluation of 30 percent is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

An evaluation of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

Under the old criteria, a noncompensable rating was warranted for neurotic symptoms which may somewhat adversely affect relationships with others but which did not cause impairment of working ability.  A 10 percent disability rating was warranted for less than the criteria for the 30 percent rating, with emotional tension or other evidence of anxiety productive of mild social and industrial impairment.  

A 30 percent disability rating was warranted when there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment. 

A 50 percent evaluation for PTSD was warranted where the ability to establish or maintain effective or favorable relationships with people was considerably impaired.  By reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels were so reduced as to result in considerable industrial impairment. 

A 70 percent evaluation was warranted where the ability to establish or maintain effective or favorable relationships with people was severely impaired.  The psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.

A 100 percent evaluation was to be granted when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic, symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior. Demonstrably unable to obtain or retain employment. 

For purposes of considering the evidence in connection with the Veteran's service-connected psychiatric disorder, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF scored of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF of 71-80 denotes transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g. temporarily falling behind in schoolwork).

Factual Background 

Historically, the Veteran has been service-connected for tinea versicolor involving exposed body parts.  In a statement received in March 1995, the Veteran described his service-connected rash as being "ugly" and embarrassing.  He described a sensation of people staring at him and being afraid to touch him.

The Veteran was afforded VA Compensation and Pension (C&P) examination in April 1995.  At that time, the Veteran reported being under more stress and having more trouble dealing with people.  He reported nervousness, sweating, and having to walk away.  During these episodes his heart rate increased, his hands trembled, he was short of breath, and he became angry.  He was not afraid during these episodes.  He denied the use of medication.  He denied significant depression.  He also denied a history of head injuries, strokes, seizures, hallucinations, homicidal thoughts, or drug abuse.  He admitted that suicide had "crossed his mind" but he denied attempting to harm himself and denied serious plans to harm himself.  He had used alcohol but had not abused it.  He had no history of delirium tremens or treatment for alcohol abuse.  He denied a history of arrest and reported insomnia which he attributed to a "hard day at work."  His appetite was fair.  He was married with two children, and had worked for the past two years at the post office. 

On mental status examination, the Veteran was well-developed, well-nourished, appropriately dressed, and adequately groomed.  He exhibited no unusual motor activity.  There were no flight of ideas, looseness of associations, or speech impairment.  Mood was mildly anxious as was affect.  He denied hallucinations.  He expressed no identifiable delusions.  He denied homicidal or suicidal thoughts. He was precisely oriented to person, place, situation and time.  Remote, recent and immediate recall were good.  He appeared to be of average intelligence.  Judgment to avoid common danger was good.  Abstracting ability and insight were good.  The examiner diagnosed anxiety disorder, not otherwise specified. 

A September 1997 VA examination report reflects that the Veteran denied a history of treatment for emotional problems but he reported that, for the last 8-10 months, he had not slept well because of job and marital problems.  He reported that he had had a rash for a long time which worsened during emotional stress.  He also felt that he had not been promoted due to his rash.  He was nervous 60 percent of the time because that was the time he spent on the job.  He had more trouble dealing with people.  He became nervous, sweat a lot, and had to walk away.  During these episodes, his heart rate increased, his hands trembled, he was short of breath, and he became angry.  He was not afraid during these episodes.  He did not use psychotropic medication.  He denied significant depression.  He denied a history of head injuries, strokes, seizures, hallucinations, homicidal thoughts, or drug abuse.  He admitted that suicide had "crossed his mind" but he denied attempting to harm himself and denied recent thoughts of suicide.  He had used but not abused alcohol.  He had no history of delirium tremens or treatment for alcohol abuse.  He denied a history of arrest and reported insomnia which he attributed to a "hard day at work."  His appetite was fair.  He had been married for 28 years and had two children. 

On mental status examination, the Veteran was described as well-developed, well-nourished, appropriately dressed, and adequately groomed and exhibiting no unusual motor activity.  Speech was fluent without flight of ideas or looseness of associations.  Mood and affect were anxious.  He denied hallucinations, expressed no identifiable delusions, and denied homicidal or suicidal thoughts.  The Veteran was precisely oriented to person, place, situation, and time.  Remote, recent and immediate recall were good.  He was estimated to be of average intelligence.  Judgment to avoid common danger was good.  Abstracting ability was good and insight was fair.  The examiner noted that the Veteran gave a history of anxiety disorder and reported that his anxiety exacerbated his skin problem; he did not, however, give a history suggesting that his skin problem was the cause of his anxiety.  He attributed his anxiety to job and marital problems. 

In a statement received in February 1998, the Veteran's spouse described witnessing an emotional change in her husband over the previous 5 years due to his skin condition.  At times, the Veteran's rash became so bad that she refused to touch him or his clothes.  He became upset about people staring at him, and had only attended 5 social events in the past three years.  He lost his temper and cursed at people who stared at him.  He turned off the bedroom lights before going to bed to avoid being seen with his shirt off.

An April 1998 private psychiatric assessment reflects that the Veteran complained that his rash prohibited him from being promoted.  He reported difficulty sleeping and occasional depression.  On mental status examination, he was alert, appropriately groomed and dressed.  He was depressed and anxious.  There was no homicidal or suicidal ideation.  His abstracting ability was good.  He was oriented to self, time, place and situation.  His memory was good.  His judgment was average.  The examiner noted sleeplessness.  The examiner diagnosed major depression secondary to stress, including job.  The examiner stated that the severity of the Veteran's stressors was moderate.  There was no opinion regarding the Veteran's level of functioning.

In a statement received in May 1998, the Veteran submitted records pertaining to his spouse's hospitalization which he attributed to problems caused by his temper and alienation, and required spousal therapy.  The medical records show that the Veteran's spouse was hospitalized in 1996 due to major depression.  She was said to feel overwhelmed by job stressors and being very depressed since the death of her mother in 1993.  

In a statement received in January 1999, the Veteran reported that he was being treated for his nervous condition at the VA clinic.  He stated that, while his wife had been seriously affected by the death of her mother, his marital counselor determined that his spouse's mental problems were due to their relationship.  She had been embarrassed to be seen with the Veteran, and the Veteran had temper explosions.  They had stopped sleeping with each other.  The Veteran described being depressed and annoyed due to his rash condition.

In May 2008, the Veteran filed a claim for disability insurance following a right hip replacement.  He reported last working in April 2008 and reported "N/A" as to the time period he planned to return to work.

On VA examination in December 2008, it was noted that, while the Veteran's tinea versicolor had mainly disappeared over the last year, it could affect his neck, chest, and groin and tended to be worse in the summer.  He was around people a lot with his job and felt a stigma from the rash.  It was reddish and extremely noticeable.  He supervised approximately 50 employees.  No one had ever said anything to him directly but others had expressed concern about the rash being infectious.  He felt that his rash had kept him from being promoted.  He denied hallucinations, paranoia, or suicidal or homicidal ideation.  Mood and appetite were fair.  He had his last panic attack one month prior when he had a feeling of shortness of breath and an increased heart rate.  The duration was 15 minutes and the frequency was several times a year in the past but less so now due to decreased job stress.  The severity of his symptoms had been slight, and had been in remission off and on for significant periods.  He occasionally but not consistently felt keyed up.  His energy and concentration were both fair.  He had some mild irritability and no consistent muscular tension.  Sleep disturbance was present.  He did not "feel good about working any more."  He reported being a witness in a civil suit brought by an employee.  He felt that several employees resented his role in the suit and this was why he was uncomfortable and did not feel good about working any more.  He denied taking any medication.  He was close to family and had good friends.  He has worked part-time at the post office since April 2008, full-time prior to this date.  The examiner noted that there were no clear effects of anxiety on work performance.  No impairment of social functioning due to anxiety.  His daily activities included reading, working on the computer, watching television, and working on antique cars.  He was able to drive, shop, and do chores. 

On mental status examination, the Veteran's general appearance was normal and he was well dressed and groomed.  His behavior was within normal limits.  His sensorium was clear.  His interview response was cooperative and communication was intact.  Speech was normal in speed and amount and psychomotor activity was normal without involuntary movements seen.  Eye contact was normally maintained.  Mood and affect were entirely within normal limits.  Thought processes were linear and thought content was unremarkable.  There was no suicidal ideation.  No evidence of psychosis was seen.  Memory, insight, and judgment were normal.  A cognitive screen was within normal limits.  The examiner diagnosed adjustment disorder with anxious mood.  The examiner assigned a GAF of 80. 

The December 2008 VA examiner summarized that the Veteran's severity of psychiatric symptoms was "slight," and that he suffered no unemployment or time off from work as a result of the anxiety disorder.  The examiner stated that the Veteran's psychiatric symptoms did not affect his employment or social functioning and that the Veteran was "presently reacting to other concerns rather than skin rash," as described above.  The examiner noted that the Veteran was not on any mental health medications; there was no impairment in thought processes or communication; behavior was within normal limits; he was independent in his ADLs; and that his prognosis was "good."  The examiner further stated that the GAF score of 80 reflected "no impairment in employment and social functioning." 

In a statement received in February 2009, the Veteran described his psychiatric condition as causing impairment in his family, work and social life.  He took medication to assist with sleep impairment.  He described having no social life within his family, and not attending family gatherings.  He was paranoid when people looked or stared at him.  He mostly slept outside of the bedroom as his wife was paranoid about his rash condition.

A July 2009 VA joints examination reflected the Veteran's report of working a 30 hour week assisting with the training of maintenance workers.  After his hip surgery, he had been unable to return to his regular welding job due to restrictions from his right hip replacement.

A January 2011 VA examination report reflects the Veteran's report that people come up to from behind to scare him and wait until the last minute to assign tasks.  He awoke at night with bad dreams, which had increased in frequency.  One recurrent dream was about places he had been and incidences such as that occurred in Vietnam.  He denied any recent suicidal ideation but he had those in the past.  The suicidal ideation caused him to stop hunting.  He denied any other mental symptoms.  The frequency of symptoms was once to twice daily.  The severity of symptoms was mild.  There had been remissions and the chronicity was episodic.  His behavior was within normal limits.  He was married and was close to his family.  He had good friends and was friendly with one neighbor who was a Veteran.  He was stressed at work due to interactions as described above.  He felt like he may have to quit work, though he had already had 23 years of service and is 62 years old.  No other mental health symptoms decreased work performance and overall impairment was mild.  Regarding social functioning, he was uncomfortable around a lot of people.  No other mental health symptoms affected social functioning and the overall effect was mild.  He was employed full-time at the post office and had a few days off per month due to mental health when he called in sick.  His daily activities included watching television and reading a little.  He was able to drive and he did a few chores.  He did not go shopping very much.  His hobby was working on antique cars. 

On mental status examination, the Veteran's general appearance was normal and he was well dressed and groomed.  His behavior was within normal limits.  His sensorium was clear and interview response was cooperative.  His communication was intact, speech was normal in speed and amount, and psychomotor activity was within normal limits.  Eye contact was maintained.  Mood and affect were normal without significant anxiety seen.  Thought processes were linear and thought content was unremarkable.  There was no suicidal ideation nor evidence of psychosis seen.  Memory, insight and judgment were adequate.  Cognitive function was grossly normal.  The impression was anxiety disorder and the examiner assigned a GAF of 80.  The examiner opined that the Veteran's anxiety disorder did not render him unemployable.  He was mildly guarded in his speech and there was no impairment in thought processes.  The GAF of 80 reflected mild impairment in employment and social functioning due to anxiety disorder. 

In November 2011 letter to his employer (the USPS), the Veteran provided his "notice of intent to retire" effective December 2011.  The Veteran stated, "As you are probably aware, over the past 12 to 18 months I've had to take excessive leave sick and annual because of my diabetic and arthritics (sp) problems."   

Analysis 

Again, service connection was established for an acquired psychiatric disorder based on a January 2008 finding by the Board that his psychiatric disorder is aggravated by his service-connected tinea versicolor; in February 2008 the RO assigned a noncompensable rating, effective March 7, 1995, under Diagnostic Code 9413 (anxiety disorder, not otherwise specified).  The Veteran appealed that determination to the Board, and, in September 2012, the Board granted an increased disability rating of 10 percent for the service-connected psychiatric disorder, including anxiety, for the entire period on appeal.  The Veteran appealed the Board's September 2012 decision to the Court, which, in turn, vacated the Board's decision to the extent that it had denied an initial disability rating in excess of 10 percent for a psychiatric disability, to include anxiety.  

Based on the procedural history outlined above, the issue presently before the Board is whether the Veteran is entitled to an evaluation in excess of 10 percent for his service-connected psychiatric disorder.  

In compliance with the terms set forth in the March 2013 JMR, and in light of Karnas, the Board must apply the previous version of Diagnostic Code 9400 (General Rating Formula for Organic Mental Disorders) for the period prior to November 7, 1996, while for the period on and after that date, the Board must apply whichever version (old or new) is most favorable to the Veteran.  See JMR, p. 3; see also Karnas, supra.

In this case, the Board has determined that a 10 percent disability rating is the appropriate evaluation for the Veteran's psychiatric disorder, and that no higher rating is warranted for any period on appeal under either the "old" or "new" rating criteria.

At the outset, the Board notes that there are inconsistencies between the report of functioning by the Veteran and his spouse in written statements of record as opposed to the Veteran's interview responses to VA examiners.  For example, in February 2009, the Veteran described having no social life with his family.  However, he described being close to his family and having good friends to a VA examiner in 2011.  

In a statement received in January 1999, the Veteran reported that his psychiatric symptoms had been the cause of his wife's psychiatric problems.  However, the available records reflect other causes for his spouse's psychiatric problems with no reference to the Veteran.  

The Veteran has also asserted that he has been treated for his psychiatric disorder in the VA clinic, but there are no significant references in VA clinic records other than several major depressive disorder screens which are reported as negative.  

Also, the Veteran reported to the VA examiner in January 2011 that he took a few days off per month due to mental health issues.  However, a letter from the Veteran to his employer notes that he had to take excessive annual leave due to his diabetes and arthritis problems with no mention of mental health problems.

In resolving these inconsistencies, the Board places greater probative weight to the Veteran's responses to VA examiner questions as these examiners have specialized training in interview techniques and mental status examinations to obtain meaningful and accurate question responses.  Additionally, their evaluations of the Veteran's overall psychological, social, and occupational functioning is based upon consideration of the contents of all statements contained in the claims folder.

With respect to the "old" criteria (for the period prior to November 7, 1996), as detailed, the April 1995 VA examination report reflects the Veteran's report of feeling stress at work and having trouble dealing with people.  The examiner's objective observation was that his mood was mildly anxious as was his affect.  The Board finds that the subjective complaints and objective findings reflected in the April 1995 VA examination report suggest emotional tension and evidence of anxiety productive of mild social and industrial impairment, but not definite impairment in the ability to establish or maintain effective and wholesome relationships with people, and symptoms such as a reduction in initiative, flexibility, efficiency, and reliability levels in his occupational field.  

The April 1995 examination report and subsequent examination reports reflect that the Veteran has been married for many years although with marital difficulties, has a "close" relationship with his family, has other friendships, and has hobbies.  His mental status examinations have consistently shown no significant impairment of speech, thought content, thought process, cognition or hygiene other than some "mildly guarded" speech in 2011.  

Moreover, although the Veteran has experienced stress in his occupation, the findings do not reflect that he is ineffective, unreliable, or lacks flexibility or initiative in his employment.  Rather, the Veteran has essentially maintained full-time gainful employment in a supervisory capacity with the VA examiner assessments that his psychiatric impairments have been no more than mild in degree.  As the manifestations outlined above do not reach the level of impairment contemplated by the higher 30 percent rating, or more nearly approximate those criteria, the currently assigned 10 percent evaluation is the appropriate evaluation here.  Therefore, a rating in excess of 10 percent is not warranted under the "old" criteria for the period prior to November 7, 1996. 

For the period beginning on November 7, 1996, and thereafter, a rating in excess of 10 percent is also not warranted under either the "old" or "new" rating criteria.  

With respect to the "new" criteria, the subjective complaints and objective findings of record clearly reflect that the Veteran's anxiety disorder is manifested by mild occupational impairment.  As detailed hereinabove, the earlier VA examination reports and private examination report reflect the Veteran's reports of feeling stress at work, and having symptoms such as increased heart rate, trembling hands, shortness of breath, and anger when he experiences stressful situations.  At the September 1997 VA examination, he reported his belief that he had not been promoted due to his rash (tinea versicolor), and that his rash gets worse during emotional stress.  The Veteran reiterated this belief at the April 1998 private psychiatric assessment.  The later-dated VA examinations likewise contain reports of stress at work, stressful interactions with co-workers, feeling self-conscious about the rash, and feeling like he has not been promoted.  

While acknowledging these complaints, however, the December 2008 VA examiner found no clear effects of anxiety on his work performance.  Indeed, the December 2008 examiner emphasized that the severity of the Veteran's psychiatric symptoms, which were described as occurring 2 to 3 times per month, was only "slight," that he had suffered no unemployment or time off from work as a result of his anxiety disorder, and that the assigned GAF score of 80 was consistent with these findings.  The January 2011 VA examiner described the Veteran's occupational/employment impairment as "mild," and likewise noted that this was consistent with the assigned GAF score of 80.  Again, a GAF score of 80 denotes transient and expectable reactions to psychosocial stressors and no more than slight impairment in social and occupational functioning. (Emphasis added).  

Again, the Veteran's mental status examinations have consistently shown no significant impairment of speech, thought content, thought process, cognition or hygiene other than some "mildly guarded" speech in 2011.  

Applying the "new" criteria (effective November 7, 1996) to the evidence of record, including the Veteran's complaints of his experiences of anxiety and stress in his work environment and the opinions of the VA examiners, his disability picture more nearly approximates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks during periods of significant stress; this is consistent with the currently assigned 10 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9413 (or, the "new" criteria).  

A higher rating of 30 percent under the "new" diagnostic criteria is not warranted unless there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.  

Here, the Veteran reports depressed mood, anxiety, paranoia, panic attacks and sleep impairment, which are examples supporting a 30 percent rating.  However, although the evidence reflects the Veteran's reports of occasional panic attacks in a work setting, such episodes do not appear to occur on a weekly or more often basis.  See, e.g., December 2008 VA Examination (noting panic attacks several times a year in the past, but currently less due to decreased job stress).  Furthermore, these panic attacks are described as lasting for a short time in duration.

The Board also acknowledges the Veteran's reports of occasional suicidal ideation, which is potentially an example supporting a 70 percent rating.  See, e.g., April 1998 Private Psychiatric Assessment; see also September 1997 VA Examination Report (suicide had "crossed his mind").  However, the Veteran also denied any suicidal attempts/recent thought of suicide at the time of the September 1997 VA examination; he also denied ideation at the December 2008 and February 2011 VA examinations; and notably, neither the Veteran nor any examiner (including the April 1998 private examiner) has otherwise expressed that he was in danger to himself or others. 

The Veteran has described disturbances of mood in the form of anger outbursts, which serves as an example supporting a 50 percent rating.  These disturbances of mood have had negative effects on the marital relationship, but there is no objective evidence of significant effects on his employment.

Otherwise, the Veteran does not significantly demonstrate any other examples mentioned for the ratings higher than 10 percent.

While the Veteran demonstrates some examples listed as supporting higher ratings, the Board finds that the Veteran's overall is essentially manifested by mild occupational impairment, but without occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Despite the Veteran's assertions that he experiences stressors at work in the form of interactions with co-workers and symptoms such as sweating, shaking, and anger, the December 2008 VA examiner opined that there was "no impairment" in employment functioning, while the January 2011 VA examiner opined that no other mental health symptoms decreased his work performance and that his overall impairment was mild.  

The Board acknowledges the private examiner's assessment that the severity of stressors was moderate; however, the examiner did not provide an assessment regarding the Veteran's overall functioning.  This report does not reflect decreased work efficiency and an inability to perform tasks at work.  Moreover, while the Veteran felt he had not been promoted due to his rash, he had also reported being in a supervisory role and told the January 2011 VA examiner that he thought people resented him at work due to him being a involved in a "civil suit."  

The Board also acknowledges the Veteran's reports of working part-time at one point in 2008 (the duration of which is unclear, although he reported that he was working full-time in 2011 and has since retired according to a November 2011 letter to his employer), and taking a "few" days off per month due to mental health issues.  The Veteran had a decrease in working hours following a right hip replacement in April 2008.  As discussed above, the Veteran's report of taking a "few" days off per month due to mental health issues is not corroborated with any documentation and is inconsistent with his comments to his employer in the November 2011 letter.  

Moreover, the Board observes that the criteria for a 10 percent rating contemplates a decrease in work efficiency during periods of stress/anxiety.  However, the credible lay and medical evidence does not otherwise objectively show that the Veteran's efficiency has been affected or that he has been unable to perform work tasks due to his psychiatric symptoms associated with his rash.  See, i.e., 2008 and 2011 VA Examination Reports (finding little to mild occupational impairment).  In fact, during the 2008 time period in which he was apparently working on a part-time basis, he was also supervising approximately 50 other employees and contemporaneously reported experiencing decreased job stress.  Such findings are inconsistent with the occupational impairment contemplated by the next-higher rating. 

Thus, the Board finds that a 30 percent rating under the "new" criteria is not warranted in this case.  The demonstrated symptomatology consistently reflects that the Veteran's psychiatric disorder is manifested by mild symptomatology associated with his occupation and social functioning.  He has been married for many years with children and has reported having friendships and several hobbies, including working on antique cars.  Indeed, during mental status examinations the Veteran has consistently been fully oriented and was able to establish rapport with examiners.  The examiners have described him as cooperative, well-dressed, groomed, and normally behaved.  In consideration of the subjective and objective symptomatology of record, the Veteran's anxiety disorder is not indicative of occupational and social impairment rising to the level, or more closely approximating the level, required for a 30 percent disability rating under the "new" rating criteria.  

Application of the "old" criteria would result in no more of favorable outcome (or higher rating) for the Veteran's service-connected psychiatric disorder for this period.  See Karnas, supra.  In this regard, there is no question that the Veteran's psychiatric disorder is productive of emotional tension and anxiety; this is confirmed by the reports of the various VA examiners, as well as the reports of the Veteran and his spouse of experiencing anxiety and stress related to his rash while in an active stage.  However, the subjective complaints and the objective findings reflected in the September 1997, December 2008, and February 2011 VA examination reports, suggest no more than mild social and industrial impairment as a result of these symptoms.  

Indeed, as explained at length above, the 1997, 2008, and 2011 VA examination reports show that the Veteran has been married for many years; he also engages in various hobbies, has interactions with close friends and family, and otherwise engages in routine daily activities (e.g., watching TV, reading, working on the computer, shopping, doing chores, etc.).  The 2008 examiner noted "no impairment" in social functioning, while the 2011 noted that the Veteran reported feeling "uncomfortable" around a lot of people, but that the overall effect of his symptoms on social functioning was "mild."  

With respect to industrial impairment, although the Veteran reported taking a "few" days off per month and/or working part time for a period in 2008 due to mental health, felt stressed at work at times (i.e., experiences increased heart rate and shortness of breath from time to time), and believed that his rash has prevented him from being promoted, the 2008 and 2011 VA examiners found little (i.e., no clear effects of anxiety on his work performance) to mild occupational impairment as a result of his psychiatric disorder and related rash, respectively.  Again, the April 1998 private examiner noted that the severity of his stressors (including his job) was moderate, but did not suggest or otherwise state that such stressors/symptoms definitively impaired his employment.  The various VA examination reports also suggest that while the Veteran felt "uncomfortable" at work, this was due to, at least in part, to factors other than his rash.  See, e.g., December 2008 VA Examination Report (noting that the Veteran report feeling "uncomfortable" and no longer felt good about work as a result of a pending civil suit, and that he was presently reacting to "other concerns rather than skin rash.").  Moreover, although the Veteran was apparently working part-time at the USPS in 2008, he also directly supervised 50 employees at that time, and reported feeling less stressed at work.  The findings outlined above, while showing mild impairment, are simply not commensurate with manifestations such as ineffectiveness, unreliableness, lack of flexibility or initiative in the work place, and they certainly do no reach the level of "definite" impairment (industrial or otherwise) contemplated by the next-higher 30 percent evaluation under the "old" rating criteria.  

Based on the evidence outlined above, the Veteran's psychiatric disorder is manifested by emotional tension/anxiety productive of mild social and industrial impairment at most.  Such symptoms are squarely contemplated by the 10 percent rating criteria in effect prior November 7, 1996, and thus, a higher evaluation of 30 percent under the "old" rating criteria is not warranted in this case for any portion of the appeal, to include for the period beginning November 7, 1996.  

In reaching the above conclusion, the Board has carefully reviewed and considered the statements by the Veteran and his spouse.  Their statements of the Veteran's rash causing adverse effects on their marital harmony and status are consistent with the overall record, but their perceptions of the severity of the Veteran's overall psychiatric functioning are not consistent with the entire evidentiary record - to particularly include the Veteran's own interview responses to VA examiners (as discussed above).  Overall, the Board places greater probative value to the Veteran's responses to VA examiner questions as well as the clinical findings and opinions of VA examiners who have greater training and expertise than the Veteran and his spouse in evaluating psychiatric disorders. 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected psychiatric disorder; however, the Board finds that his symptomatology has been relatively stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted. 

In sum, it is evident that the Veteran does suffer stress and anxiety associated with his occupation.  In consideration of the observations and examination of the Veteran, the evidence fully supports the Board's conclusion that the criteria for a rating in excess of 10 percent are not met for any portion of the appeals period.  This is so under both the "old" and "new" rating criteria for the applicable periods.  A disability rating depends on evaluation of all of the evidence, and an examiners classification of the level of impairment, by words or a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).  Thus, the objective characteristics described do not meet, or more closely approximate, the "old" or "new" criteria for a 30 percent disability rating. 

Extraschedular consideration

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extra-schedular rating.  Id.  

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extra-schedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The issue at hand involves the appropriate disability rating for service-connected psychiatric disorder.  The disability rating assigned is based on rating criteria which provides flexibility to consider all factors which contribute to social and industrial impairment.  In adjudicating this case, the Board has considered all aspects of disability attributable to service-connected psychiatric disorder to include the potential application of the approximately principles of 38 C.F.R. § 4.7.  Thus, the Board finds that the 10 percent disability rating herein assigned reasonably describes the Veteran's disability level and symptomatology at all points pertinent to this appeal.  Notably, a higher schedular is available but the Board has determined that those criteria have not been met.  Thus, there is no basis for extra-schedular referral at this time.

Finally, the Court has held that entitlement to total disability based on individual unemployability (TDIU) is an element of all appeals for a higher rating. Rice, supra.  In this case, the Veteran's entitlement to TDIU is separately addressed in the remand portion below.



ORDER

Entitlement to a disability rating in excess of 10 percent for an acquired psychiatric disability, to include anxiety, is denied.


REMAND

As noted above, a claim for a TDIU is part of an increased disability rating claim when such claim is reasonably raised by the record.  In this case, the Veteran has asserted that his service-connected disabilities, and in particular his diabetes, arthritis, and psychiatric disorder, preclude him from obtaining or maintaining gainful employment.  See VA Form 21-8940, December 2011.  As noted in the introduction portion, the Veteran filed a formal claim for TDIU in December 2011; the claim was denied in a June 2013 rating decision.  Although the Veteran has not yet submitted a notice of disagreement as to the June 2013 determination, the TDIU claim is part and parcel of the initial rating claim on appeal.  See Rice, 22 Vet. App. at 453-54. 

In this case, the service connection is in effect for tinea versicolor, rated as 30 percent disabling; diabetes mellitus with associated erectile dysfunction, diabetic polyneuropathy of the upper extremities, and chronic renal failure; rated as 20 percent disabling; residuals of a fracture to the right ankle, rated as 10 percent disabling; a psychiatric disorder associated with tinea versicolor; residuals of a left collarbone fracture, rated as 10 percent disabling; peripheral neuropathy of the right lower extremity, associated with diabetes mellitus, rated as 10 percent disabling; and peripheral neuropathy of the left lower extremity, associated with diabetes mellitus, rated as 10 percent disabling; for a combined disability rating of 70 percent.  Accordingly, the Veteran currently meets the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(a)(noting disabilities arising from a common etiology will be considered as one disability for purposes of a TDIU under 38 C.F.R. § 4.16(a)).  However, it remains unclear whether the Veteran is prevented from engaging in substantially gainful employment as a result of his service-connected disabilities.  As such, on remand, the Veteran should be afforded a VA examination in order to obtain an opinion as to whether the service-connected disabilities have impacted his ability to work.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter pertaining to a claim of entitlement to a TDIU, to include a description of the evidence necessary to substantiate a claim for TDIU, the Veteran's duties to substantiate the record, and VA's duties.  A reasonable period of time to respond must be provided.

Assist in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  Schedule the Veteran for a VA examination to determine whether his service-connected disabilities, either alone or in combination, prevent him from securing or following employment for which his education and occupational experience would otherwise qualify him.  The claims file, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.

If not, the examiner shall opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities, either alone or in combination, preclude him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him. 

The examiner must provide reasons for the opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  Then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


